DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application claims priority to 62/788,627.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 15 are rejected under 35 U.S.C. 103 as being obvious over Rasmussen 2019/0130690 in view of Wang et al. CN208433036.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Regarding claim 1, Rasmussen discloses  resilient coin sorting pad for imparting motion to a plurality of coins, the resilient coin sorting pad designed to be coupled to a rotatable disc of a coin sorter, the resilient coin sorting pad being generally circular and having an outer periphery edge [FIG 2-5B], the resilient coin sorting pad comprising: a lower foam layer (foam layer 118f) having a top surface [59] [111][161]; an upper skin layer (upper skin layer 118s) coupled to the top surface of the lower foam layer; wherein the upper skin comprises a rubber material [57]. 
However, Rasmussen fails to explicitly disclose a layer of mesh material, the layer of mesh material is surrounded within the rubber material. Wang discloses a mesh material [pg. 3, ¶2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen in view of Wang as Wang discloses, “the utility model is controlled by computer, the manual coin checking mode is converted into mechanical intelligent classification counting, saves labour and improves the efficiency of sorting coins, classified clearly and high precision.” [abstract].
Regarding claim 15, coin processing system for processing a plurality of coins of a mixed plurality of denominations, the coins of the mixed plurality of denominations having a plurality of diameters, comprising: a rotatable disc having a resilient coin sorting pad coupled thereto for imparting motion to the plurality of coins, the resilient coin sorting pad being generally circular and having an outer periphery edge; and a stationary sorting head having a lower surface generally parallel to and spaced slightly away from the resilient coin sorting pad, the lower surface forming a coin path for directing movement of each of the coins, wherein the resilient coin sorting pad comprises: a lower foam layer having a top surface; an upper skin layer coupled to the top surface of the lower foam layer [59] [111][161] [FIG 2-5B].
However, Rasmussen fails to explicitly disclose a layer of mesh material, the layer of mesh material is surrounded within the rubber material. Wang discloses a mesh material [pg. 3, ¶2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen in view of Wang as Wang discloses, “the utility model is controlled by computer, the manual coin checking mode is converted into mechanical intelligent classification counting, saves labour and improves the efficiency of sorting coins, classified clearly and high precision.” [abstract].


Claim 2 is  rejected under 35 U.S.C. 103 as being obvious over Rasmussen 2019/0130690 in view of Wang et al. CN208433036, as applied to claims 1 and 15 above, and in further view of Ye CN205541081 and Donaho et al. 9,058,626.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 2, Rasmussen in view of Wang discloses all of the limitations of claim 1. However, they fail to disclose the rubber material comprises at least one layer of nitrile rubber, and the layer of mesh is Kevlar® fiber mesh. 
Ye discloses nitrile rubber [pg. 2, ¶10]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen and Wang in view of Ye as Ye discloses, “The utility model with money in the coin conveying part disk assembly is made of nitrile rubber, wherein it is high-temperature resistance, good weatherability, good wearing resistance, in the air resistance, aging resistance, good chemical stability and ensures the transmitting coin detection accuracy, stability, the utility model using the optical detection system to detect coin number and denominations; it is accurate and fast and environment-friendly, fully embodies the modern science and technology development caused by the change of the best example, mankind, scientific development concept of environment-friendly home, detecting and measuring coins through the coin between the counting transmitting and receiving component count, diameter of the coin itself may shield the corresponding count value of the light guide light hole. movement of the coin will be one beam intercepted, counting transmitting and receiving component count recording the value corresponding to on a certain degree, the process will finish a currency detecting and measuring back transmitted by the coin will sequentially detecting and measuring out here;” [pg. 2, ¶10]. 
However, none of the references discloses the mesh material is Kevlar®. Donaho discloses the mesh material is Kevlar® [col 18, l. 36-38]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen, Wang and Ye in view of Donaho as Donaho discloses the reinforcement characteristics of Kevlar®.


Claim 3 is  rejected under 35 U.S.C. 103 as being obvious over Rasmussen 2019/0130690 in view of Wang et al. CN208433036, as applied to claims 1 and 15 above, and in further view of Ye CN205541081 and Blake et al. 10,089,812.

Regarding claim 3, Rasmussen in view of Wang discloses all of the limitations of claim 1. However, they fail to disclose the rubber material comprises at least one layer of nitrile rubber, and the layer of mesh is nylon fiber mesh. 
Ye discloses nitrile rubber [pg. 2, ¶10]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen and Wang in view of Ye as Ye discloses, “The utility model with money in the coin conveying part disk assembly is made of nitrile rubber, wherein it is high-temperature resistance, good weatherability, good wearing resistance, in the air resistance, aging resistance, good chemical stability and ensures the transmitting coin detection accuracy, stability, the utility model using the optical detection system to detect coin number and denominations; it is accurate and fast and environment-friendly, fully embodies the modern science and technology development caused by the change of the best example, mankind, scientific development concept of environment-friendly home, detecting and measuring coins through the coin between the counting transmitting and receiving component count, diameter of the coin itself may shield the corresponding count value of the light guide light hole. movement of the coin will be one beam intercepted, counting transmitting and receiving component count recording the value corresponding to on a certain degree, the process will finish a currency detecting and measuring back transmitted by the coin will sequentially detecting and measuring out here;” [pg. 2, ¶10]. 
However, none of the references discloses the mesh material is nylon. Blake discloses nylon material [col 20, l. 13]. ]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen, Wang and Ye in view of Blake as it is notoriously well known to use nylon fibers. 


Allowable Subject Matter
Claims 4-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the cited prior art of record discloses the limitations of claims 4-14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2876     

/THIEN M LE/Primary Examiner, Art Unit 2876